Title: From George Washington to Robert Dinwiddie, 22 April 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 22 April 1756]
To the Honorable Robert Dinwiddie, Governor.Honorable Sir,

This encloses several letters, and the minutes of a Council of War, which was held upon the receipt of them. Your Honor may see to what unhappy straits the distressed Inhabitants as well as I, am reduced. I am too little acquainted, Sir, with pathetic language, to attempt a description of the peoples distresses; though I have a generous soul, sensible of wrongs, and swelling for redress—But what can I do? If bleeding, dying! would glut their insatiate revenge—I would be a willing offering to Savage Fury: and die by inches, to save a people! I see their situation, know their danger, and participate their Sufferings; without having it in my power to give them further relief, than uncertain promises. In short; I see inevitable destruction in so clear a light, that, unless vigorous measures are taken by the Assembly, and speedy assistance sent from below; the poor Inhabitants that are now in Forts, must unavoidably fall; while the remainder of the County are flying before the barbarous Foe. In fine; the melancholy situation of the people; the little prospect of assistance[;] The gross and scandalous abuses cast upon the Officers in general—which is reflecting upon me in particular; for suffering misconducts of such extraordinary kinds—and the distant prospects, if any, that I can see, of gaining Honor and Reputation in the Service—are motives which cause me to lament the hour that gave me a Commission: and would induce me at any other time than this, of imminent danger; to resign without one hesitating moment, a command, which I never expect to reap either Honor or Benefit from: But, on the contrary, have almost an absolute certainty of incurring displeasure below: While the murder of poor innocent Babes, and helpless families, may be laid to my account here!

The supplicating tears of the women; and moving petitions from the men, melt me into such deadly sorrow, that I solemnly declare, if I know my own mind—I could offer myself a willing Sacrifice to the butchering Enemy, provided that would contribute to the peoples ease.
Lord Fairfax has ordered men from the adjacent counties: But when they will come, or in what numbers, I can not pretend to determine—If I may judge from the success we have met with here, I have but little hopes; as three days incessant endeavours have produced but twenty men.
I have too often urged my opinion for vigorous measures—Therefore I shall only add; that besides the accounts you will receive in the Letters; we are told, from all parts, that the woods appear to be alive with Indians, who feast upon the Fat of the Land. As we have not more than a Barrel or two of Powder at this place; the rest being at Fort Cumberland; I could wish your Honor would send up some. I have wrote to Alexandria and Fredericksburgh, desiring that two Barrels may be sent from each place; but whether there is any at either, I know not. I have sent Orders to Captain Harrison to be diligent on the waters where he is posted; and to use his utmost endeavours to protect the People; and, if possible, to surprize the Enemy at their sleeping places. Ashbys Letter is a very extraordinary one. The design of the Indians was only, in my opinion to intimidate him into a Surrender—For which reason I have wrote him word, that if they do attack him, he must defend that place to the last extremity: and, when he is bereft of hope; then to lay a train to blow up the Fort, and retire by night to Cumberland. A small Fort which we have at the mouth of Pattersons Creek, containing an officer and thirty men, guarding Stores, was attacked smartly by the French and Indians; and were as warmly received; upon which they retired. Our men at present are dispersed into such small Bodies, guarding the People and Public Stores; that we are not able to make, or even form a Body. I am Your Honors &c.

G:W.
Winchester, April 22, 1756    

